COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-07-203-CV
 
 
SHAMOUN KLATSKY NORMAN, LLP                                       APPELLANT
 
                                                   V.
 
CISCO SYSTEMS CAPITAL CORPORATION                                APPELLEE
 
                                              ------------
 
            FROM THE 48TH
DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------
Appellant Shamoun Klatsky Norman, LLP=s notice of appeal
indicates that it is attempting to appeal from the trial court=s Aaward of sanctions@ that was Apronounced@ on May 18,
2007.  However, the trial court clerk has
informed this court that no written order awarding sanctions has been signed.




A trial court=s oral
pronouncement is not an acceptable substitute for a written order.  Emerald Oaks Hotel/Conference Ctr., Inc.
v. Zardenetta, 776 S.W.2d 577, 578 (Tex. 1989) (orig. proceeding); McCormack
v. Guillot, 597 S.W.2d 345, 346‑47 (Tex. 1980) (orig.
proceeding).  Accordingly, appellant=s notice of appeal
is premature.  See Tex. R. App. P. 26.1, 27.1(a); Harrison
v. TDCJ‑ID, 134 S.W.3d 490, 491 (Tex. App.CWaco 2004,
order).  A prematurely filed notice of
appeal is not effective until the appellate deadline is triggered and therefore
does not vest this court with jurisdiction over the appeal.  See Tex.
R. App. P. 25.1(b), 27.1(a).
On June 18, 2007, we notified appellant that the appeal was
subject to dismissal for want of jurisdiction and gave appellant fifteen days
to correct this defect in the record.  See
Tex. R. App. P. 44.3,
44.4(a)(2).  Appellant has not tendered
or filed any signed orders from the trial court.  Accordingly, we dismiss this appeal for want
of jurisdiction.  See Tex. R. App. P. 42.3(a), 43.2(f).
 
 
PER CURIAM
 
PANEL D:    MCCOY,
J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DELIVERED: August 2, 2007
 




[1]See Tex.
R. App. P.
47.4.